      Case 1:18-cv-00147-SPW-TJC Document 63 Filed 05/29/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


BULL MOUNTAIN SANITATION,                         CV 18-147-BLG-SPW-TJC
LLC.,

                    Plaintiff,                    ORDER DENYING MOTION
                                                  TO COMPEL
vs.

ALLIED WASTE SERVICES OF
NORTH AMERICA, L.L.C., et al,

                    Defendants.

      Before the Court is Plaintiff Bull Mountain Sanitation, LLC’s (Bull

Mountain) Motion to Compel. (Doc. 52.) Both parties filed briefs in this matter.

(Docs. 53 & 55.) Upon subsequent order of this Court, Defendant Allied Waste

Services of North America, L.L.C. , dba Republic Services of Montana (Republic),

filed the documents at issue under seal for in camera review. (Docs. 60 & 61.)

The Court reviewed the documents and then held a hearing on May 29, 2020. (See

Doc. 57.)

      The documents at issue are e-mail exchanges between Montana Solid Waste

Contractors, Inc. (MSWC) and its counsel, Doney Crowley, P.C. Certain

employees of Republic were copied on the emails. Republic objected to

production of the e-mails on the grounds that they constituted attorney-client

communications.
     Case 1:18-cv-00147-SPW-TJC Document 63 Filed 05/29/20 Page 2 of 2



       Bull Mountain filed a motion to compel the production of the documents.

(Doc. 52.) Bull Mountain asserts that the e-mails were between Republic and its

counsel, and that any privilege was waived when the communications were

disclosed to MSWC. Bull Mountain thus asserts that the issue presented by its

motions is “whether the sharing of communications by the Defendants and its

counsel with the membership of the Montana Solid Waste Contractors . . . created

a waiver of the [attorney-client] privilege that otherwise might have existed.”

(Doc. 53 at 3.)

      The Court finds the premise to Bull Mountain’s argument to be incorrect.

Republic was a member of MSWC. (Doc. 55-2 at ¶ 6.) The subject

communications were not between Republic and its counsel; they were between

MSWC and its counsel, and Republic was copied as a member of MSWC.

Therefore, no disclosure to a third-party occurred which would constitute a waiver

of the attorney-client privilege. The communications at issue between MSWC and

its counsel were between attorney and client and thus privileged.

      Accordingly, IT IS ORDERED that Plaintiff’s motion (Doc. 52) shall be

DENIED.

      DATED this 29th day of May, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
